CLD-098                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-3873
                                      ___________

                                 CHANDAR A. SNOW,
                                            Appellant

                                            v.

                            B.A. BLEDSOE, WARDEN
                      ____________________________________

                      Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 3:12-cv-00882)
                      District Judge: Honorable A. Richard Caputo
                      ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 25, 2013

              Before: RENDELL, JORDAN and GARTH, Circuit Judges

                            (Opinion filed: January 31, 2013 )
                                       _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM

       Chandar A. Snow appeals pro se from the District Court’s order dismissing his

petition for a writ of habeas corpus. Because the appeal presents no substantial question,

we will summarily affirm the District Court’s order.
                                             I.

       In 1993, Snow was convicted in the United States District Court for the Eastern

District of Michigan of one count of conspiracy to possess with intent to deliver cocaine

base, and one count of knowingly and intentionally causing the killing of another person

while engaged in a conspiracy to distribute cocaine. The court sentenced Snow to life

imprisonment, and ordered a special assessment fee of $100.00.

       Following an unsuccessful appeal in the Sixth Circuit, Snow filed a series of three

motions to vacate, set aside, or correct the sentence pursuant to 28 U.S.C. § 2255. Each

of these motions was denied: the first because he failed to file within one year of the date

his conviction became final; the second for failure to prosecute; and the third because he

did not meet the threshold requirements for permission to file a second or successive

section 2255 motion. Snow then filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241, which the District Court for the Eastern District of Michigan dismissed

because Snow had not shown that section 2255 was inadequate or ineffective to test the

legality of his detention.

       In May 2012, while incarcerated at the United States Penitentiary at Lewisburg

(“USP-Lewisburg”), Snow filed the instant petition for a writ of habeas corpus pursuant

to section 2241. In the petition, he alleged that: (1) the Designation and Sentence

Computation Center incorrectly calculated his sentence; and (2) the Bureau of Prisons

violated his First Amendment rights by blocking access to the courts, where he could

have his actual innocence claim adjudicated. The District Court dismissed the petition,
                                             2
finding that Snow failed to demonstrate that a motion under section 2255 would be an

inadequate or ineffective remedy. Snow filed a timely notice of appeal.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). We exercise

plenary review over the District Court’s legal conclusions. Vega v. United States, 493
F.3d 310, 314 (3d Cir. 2007). We may summarily affirm a judgment of the District Court

on any basis supported by the record if the appeal does not raise a substantial question.

See I.O.P. 10.6; see also Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011).

       The District Court properly dismissed Snow’s section 2241 petition for lack of

jurisdiction. A motion filed under section 2255 in the sentencing court is the presumptive

means for a federal prisoner to challenge the validity of a conviction or sentence.

Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). By contrast, section 2241

“confers habeas jurisdiction to hear the petition of a federal prisoner who is challenging

not the validity but the execution of his sentence.” Coady v. Vaughn, 251 F.3d 480, 485-

86 (3d Cir. 2001) (noting that challenges to the execution of a sentence include, e.g.,

challenges to wrongful revocation of parole, place of imprisonment, and credit for time

served) (internal citations omitted).

       We agree with the District Court that Snow’s claims are actually an attack on the

validity of his sentence and, as such, must be brought pursuant to section 2255. Although

the habeas petition itself is unclear, Snow’s exhibits demonstrate that he attempted to

adjudicate his actual innocence through the prison’s administrative remedy process.
                                             3
Rather than provide Snow with such an adjudication, the prison’s Attorney Advisor

notified Snow that the “appropriate course of action is to file a habeas petition with the

sentencing court.” Snow subsequently filed a new request for an administrative remedy,

this time alleging that he had been tortured while on hunger strike, denied access to

religious materials during Ramadan, denied the ability to petition the government for

redress, and denied access to the courts for adjudication on the merits of his actual

innocence claim. After conducting an investigation, the Warden at USP-Lewisburg

denied Snow’s request. To the extent that the allegations in Snow’s administrative

remedy request elucidate the claims raised in his habeas petition, it appears that Snow’s

underlying purpose has been to challenge the validity of his sentence, rather than the

execution of his sentence. This purpose is further evidenced by the fact that Snow’s

objections to the Magistrate Judge’s Report and Recommendations essentially amount to

a plea to have a court hear his actual innocence claim. Therefore, Snow’s claims must

presumptively be brought under section 2255. See Okereke, 307 F.3d at 120.

       However, a petitioner can seek relief under section 2241 if the remedy provided by

section 2255 is inadequate or ineffective to test the legality of his detention. In re

Dorsainvil, 119 F.3d 245, 249-51 (3d Cir. 1997). “Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant relief, the one-year statute

of limitations has expired, or the petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.” Cradle v. United States ex rel. Miner, 290 F.3d
536, 539 (3d Cir. 2002) (per curiam). Rather, the “safety valve” provided under section
                                              4
2255 is extremely narrow and has been held to apply only in unusual situations, such as

those in which a prisoner has had no prior opportunity to challenge his conviction for

actions later deemed to be non-criminal by an intervening change in law. Okereke, 307
F.3d at 120 (citing In re Dorsainvil, 119 F.3d at 251).

       Here, as Snow acknowledged in his petition, section 2255 is not inadequate or

ineffective merely because, on account of having already filed previous section 2255

motions, he now faces the strict gatekeeping requirements that apply to successive

section 2255 motions. See id. Moreover, the cases that Snow cites in support of his

theory of innocence – namely, Benton v. Maryland, 395 U.S. 784 (1969), Sibron v. New

York, 392 U.S. 40 (1968), Ray v. United States, 481 U.S. 736 (1987), and Rutledge v.

United States, 517 U.S. 292 (1996) – were decided prior to Snow’s previous section 2255

motions and 2241 petition and therefore do not constitute an intervening change in the

law. Cf. In re Dorsainvil, 119 F.3d at 247-48 (finding section 2255 to be inadequate or

ineffective where the petitioner filed a section 2255 motion prior to the Supreme Court’s

decision in Bailey v. United States, which made non-criminal one act for which the

petitioner was convicted).

        In short, Snow did not show that section 2255 is “inadequate or ineffective” to

test the legality of his detention. Id. at 251. Accordingly, the District Court did not err in

dismissing his section 2241 petition for lack of jurisdiction. For substantially the same

reasons set forth by the District Court, we will summarily affirm the District Court’s

order dismissing Snow’s section 2241 petition. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.
                                              5